             Case 2:18-mc-00049-RSL Document 11 Filed 03/22/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                                 NO. 2:18-MC-00049-RSL

11                              Plaintiff,                             (2:99-CR-0351-1)
12            vs.                                              Order Terminating
                                                               Garnishment Proceeding
13   RAYMOND DANIEL FRASU,
14            Defendant/Judgment Debtor,
15         and
16   ELM LOCATING & UTILITY
     SERVICES,
17
                               Garnishee.
18
19
            This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(B).

24          IT IS ORDERED that the garnishment is terminated and that Elm
25
     Locating & Utility Services is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Raymond Daniel Frasu and Elm locating & Utility Services, USDC#: 2:18-           SEATTLE, WA 98101
     MC-00049-RSL/2:99-CR-00351-1) - 1                                                        PHONE: 206-553-7970
             Case 2:18-mc-00049-RSL Document 11 Filed 03/22/21 Page 2 of 2



 1          Dated this 22nd day of March, 2021.
 2
 3
                                       JUDGE ROBERT S. LASNIK
 4                                     UNITED STATES DISTRICT COURT JUDGE

 5
     Presented by:
 6
 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Raymond Daniel Frasu and Elm locating & Utility Services, USDC#: 2:18-           SEATTLE, WA 98101
     MC-00049-RSL/2:99-CR-00351-1) - 2                                                        PHONE: 206-553-7970
